Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Amendments  
The amendment filed on 03/18/2022 has been entered. Claims 2 and 4 have been cancelled. Claims 1, 7 – 15, and 19 – 23 are pending. Claims 7 – 8 and 19 – 20 are withdrawn. 
Applicant’s cancellation of claim 4 renders the previous rejection under 112(d) moot.
Applicant’s amendment has overcome the previous rejections of; 

Claims 1 – 2, 4 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919)
Claims 1, 9, 12, 14, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919)
Claims 1 and 10 – 11 under 35 U.S.C. 103 as being unpatentable over Woydt (US 2008/0219882)  
Claims 1 – 2, 9 – 10, and 12 – 15 on the ground of nonstatutory double patenting over claim 46 of U.S. Patent No. US 9,963,770  in view of Song (US 2009/0288796) 
Claim Objection
Claim 21 is objected to because of the following informalities:  Claim 21 states “the one or more additional alloying elements” but appears to be referencing “the additional alloying element”.  Appropriate correction is required.


Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12 – 15, and 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for "wherein X is one of cerium, lanthanum, or mischmetal, or a combination thereof" [Page 12, line 25 – 26]. Applicant did not reasonably convey to a person skilled in the art that the applicant was in possession of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof”. (see MPEP 2163.02). 

Regarding claim 23, the limitation of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof" lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filed. While applicant has support for "wherein X is one of cerium, lanthanum, or mischmetal, or a combination thereof" [Page 12, line 25 – 26]. Applicant did not reasonably convey to a person skilled in the art that the applicant was in possession of "wherein X is one of lanthanum, cerium, praseodymium, neodymium or mischmetal, or a combination thereof”. (see MPEP 2163.02). 

	Claims 10, 12 – 15, and 21 – 22 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 9 – 12, 14 – 15, and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 1 and claim 23, the phrase “provided that the cooling step does not comprise continuous cast rolling” appears to be suggest a contingent limitation in relation to the microstructure of the aluminum-based alloy and limitations in the cooling step portion of claim 1 and 23. However, it is unclear what is and what is not required in the claim if the prior art method uses continuous cast rolling to cool the aluminum alloy. Therefore, the metes and bounds of the claim limitation are indefinite. Based on applicant’s remarks, it is interpreted that the phrase is meant to limit that the method does not include continuous casting. 

Regarding claim 21, the limitation is indefinite. Claim 1 includes the presence of an additional alloying element, an additive component, and at least one rare earth element. However, the claim 21 explicitly limits the aluminum-based alloy to only the additional alloying element and at least one rare earth element. Therefore, it is not clear whether an additive component is an optional element or not. For purposes of examination, it is interpreted that an additive component is required. 

Claims 9 – 15, and 22 are rejected by virtue of dependency.

Claim Interpretation 
 “Consisting essentially of” is interpreted as “open” (i.e. comprising). As the specification has not made clear what the basic and novel characteristics are. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 – 12, 14 – 15, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021) as evidenced by Czerwinski (“On the Al-Al11Ce3 Eutectic Transformation in Aluminum-Cerium Binary Alloys”, NPL)

Regarding claims 1, 9, and 21 – 22, Satou teaches a high-strength and high-ductility cast aluminum alloy [Title]. Satou teaches the aluminum alloy contains a lanthanide from 0.5 – 15 wt% and an element “M” from 0.5 – 15 wt% [Col 2, line 40 – 50]. Satou teaches that the lanthanide can be cerium [Col 2, line 60] (meeting the claimed rare earth component) and “M” can be at least one of V, Cr, Mn, Fe, Co, Ni, Cu, Zr, Ti, Mo, W, Ca, Li, Mg or Si [Col 2, line 44 – 45]. 
Satou teaches that aluminum alloy has an α-Al fine grain phase surround by a network of Al-Ln-M dispersoids [Col 3, line 45 – 50], meeting the claimed limitation of an aluminum matrix with particles. 
Satou teaches that the cooling rate is more than 150°C/sec [Col 2, line 55 – 59], which falls within/overlaps the claimed range, in order to precipitate dispersoids (meeting the claimed limitation that the particles are obtained without a heat treatment). 
Satou does not teach continuous casting. Satou also does not teach/require that the alloy must have copper and nickel simultaneously.

While Satou does not explicitly teach that an Al11X3 phase is present, Satou teaches using cerium in an amount that overlaps with the claimed range of claim 9, a cooling rate that falls within the claimed range, and as evidenced by Czerwinski the Al11-X3 phase (wherein “X” is cerium) is in aluminum in the range taught by Satou [Czerwinski, Fig 1.]. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that Satou would have an Al11-X3 phase.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
It would have been obvious to a person of ordinary skill in the art to have selected one of vanadium, nickel, copper, zirconium, manganese, or magnesium (meeting the claimed limitation of an additional alloying element) in combination with chromium, manganese, iron, cobalt, titanium (meeting the claimed limitation of additive component) as the at least one element “M” as disclosed by Satou [Col 2, line 44 – 45]. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)(See MPEP 2144.06)
Meeting the claimed limitations of claim 21 and claim 22
	With regards to the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, Satou teaches the invention as applied above in claim 1. While Satou does not explicitly teach that the α-Al fine grain phase comprises cerium, given that it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected cerium as the lanthanide of Satou, there is a reasonable expectation to a person of ordinary skill in the art that the α-Al fine grain phase of Satou would comprise cerium, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 11, Satou teaches the invention as applied above in claim 1. Satou teaches that “M” can be at least one of several elements including iron and magnesium, in a range of 0.5 – 15 wt% [Col 2, line 40 – 50]. Wherein “Ln” can be cerium in a range of 0.5 – 15 wt% [Col 2, line 43 – 47] 
It would have been obvious to a person of ordinary skill in the art to have selected one  magnesium (meeting the claimed limitation of an additional alloying element) in combination with iron as the at least one element “M” as disclosed by Satou [Col 2, line 44 – 45]. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)(See MPEP 2144.06)
Furthermore, the range of “M” of 0.5 – 15 wt% overlaps with the claimed amount of magnesium and iron. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Satou teaches the invention as applied above in claim 1. Satou further teaches that during the solidification precipitation occurs to form Al-Ln-M dispersoids (meeting the claimed limitation of an aluminum matrix with particles) [Col 3, line 45 – 50]. Therefore, given that Satou meets condition (iii) regarding the microstructure in claim 1, Satou meets the claim limitation.

Regarding claim 14, Satou teaches the invention as applied above in claim 1. Satou does not teach or disclose the use of a post-processing heat treatment, meeting the claimed limitation. 

Regarding claim 15, Satou teaches the invention as applied above in claim 1. Satou does not explicitly teach testing the alloy at 150 – 500°C for 1500 hours for substantial coarsening however, given that Satou discloses that the presence of a rare earth element and the use of rapid cooling (greater than 150°C/second) to produce a cast alloy, similar to as described in [0045] of the instant invention (US2018/0237893), there is a reasonable expectation to a person of ordinary skill in the art that Satou would not exhibit substantial coarsening when subjected to above described test.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claim 23, Satou teaches a high-strength and high-ductility cast aluminum alloy [Title]. Satou teaches the aluminum alloy contains a lanthanide from 0.5 – 15 wt% and an element “M” from 0.5 – 15 wt% [Col 2, line 40 – 50]. Satou teaches that the lanthanide can be cerium [Col 2, line 60] (meeting the claimed rare earth component) and “M” can be at least one of V, Cr, Mn, Fe, Co, Ni, Cu, Zr, Ti, Mo, W, Ca, Li, Mg or Si [Col 2, line 44 – 45]. 
Satou teaches that aluminum alloy has an α-Al fine grain phase surround by a network of Al-Ln-M dispersoids [Col 3, line 45 – 50], meeting the claimed limitation of an aluminum matrix with particles. 
Satou teaches that the cooling rate is more than 150°C/sec, which falls within/overlaps the claimed range, in order to precipitate dispersoids (meeting the claimed limitation that the particles are obtained without a heat treatment). 
Satou does not teach continuous casting. Satou also does not teach/require that the alloy must have copper and nickel simultaneously.

While Satou does not explicitly teach that an Al11X3 phase is present, Satou teaches using cerium in an amount that overlaps with the instant invention [0079, US2018/0237893], a cooling rate that falls within the claimed range, and as evidenced by Czerwinski the Al11-X3 phase (wherein “X” is cerium) is in aluminum in the range taught by Satou [Czerwinski, Fig 1.]. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that Satou would have an Al11-X3 phase.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
It would have been obvious to a person of ordinary skill in the art to have selected one of vanadium, nickel, copper, zirconium, manganese, or magnesium (meeting the claimed limitation of an additional alloying element) in combination with chromium, manganese, iron, cobalt, titanium as the at least one element “M” as disclosed by Satou [Col 2, line 44 – 45]. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)(See MPEP 2144.06)
	With regards to the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021), as applied to claim 1 above, in view of Rios (US 2017/0096730)

The applied reference (Rios US2017/0096730) has common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 13, Satou teaches the invention as applied above in claim 1. Satou shows that the alloy is casted into a die-mold (meeting the claimed transferring to a die-cast mold), however, Satou does not teach the use of fluxing and degassing prior to casting and cooling. 

Rios teaches a cast alloy comprising aluminum, 5 – 30 wt% of rare-earth metals, and other alloying elements [Abstract]. Rios further discloses using a similar process as the claimed invention including casting and cooling [0264]. Rios further teaches that the cast alloy melt is placed through a degassing with reactive gas to purge the melt of undesirable dissolved materials follow by degassing with a nonreactive gas to remove the reactive gas present, and finally performing a fluxing on the melt with alkaline based flux to remove dissolved gases and undesirable solids [0006 – 0010].
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method as taught by Satou, and included a fluxing step as well as a degassing step with a reactive and nonreactive gas in order to significantly purify the melt prior to cooling. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 5,578,144 as cited in the office action of 06/09/2021), as applied above in claim 1, in view of Doty (US 2005/0199318) and in further view of Gallo (“Aluminum Fluxes and Fluxing Practice”, NPL, 2008)

Regarding claim 13, Satou teaches the invention as applied above in claim 1. Satou shows that the alloy is casted into a die-mold (meeting the claimed transferring to a die-cast mold), however, Satou does not teach the use of fluxing and degassing prior to casting and cooling. 

Doty teaches a castable aluminum alloys that is heated and cooled [0025]. Doty teaches that the alloying elements may be added to melted charge prior to the charge being fluxed and degassed [0021]. Doty further teaches that the degassing can be done via dry argon or nitrogen (i.e. non reactive) and can also contain a halogen gas (reactive gas) to facilitate the removal of impurities [0022]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method as taught by Satou, and included the steps of fluxing and degassing in order to facilitate the removal of impurities prior to casting and cooling as taught by Doty. 
Satou in view of Doty does not explicitly teach the use of alkaline-based flux. 

	Gallo teaches aluminum fluxes and fluxing practice [title]. Gallo discloses many different fluxes to use [Table 1] including active fluxes that chemically react with the aluminum oxide such as cryolite that reduces (i.e. alkaline based) the aluminum oxide [pg 231, solid fluxes section]. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have used an alkaline-based flux in the fluxing step taught by Satou in view of Doty. The use of reducing agent would allow for chemical reaction between the flux and aluminum oxide to remove the oxide impurities and thereby create a purer aluminum alloy cast. 


Response to Arguments
Applicant's amendments and arguments thereto, filed 03/18/2022 have overcome the previous rejections of;
Claims 1 – 2, 4 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919)
Claims 1, 9, 12, 14, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 5,647,919)
Claims 1 and 10 – 11 under 35 U.S.C. 103 as being unpatentable over Woydt (US 2008/0219882)  
Claims 1 – 2, 9 – 10, and 12 – 15 on the ground of nonstatutory double patenting over claim 46 of U.S. Patent No. US 9,963,770 in view of Song (US 2009/0288796) 

Applicant's arguments filed 03/18/2022, regarding Satou (US 5,578,144) have been fully considered but they are not persuasive.
	Applicant argues that Satou does not disclose Al11X3 and that Satou only discloses two phases including an aluminum matrix and an Al-Ln-M phase, which is coherent, and therefore not an Al11X3 phase as applicant noted in the Declaration submitted on 10/12/2021, which noted that Al11X3 is an incoherent phase (with the aluminum matrix [page 3 – page 4, top of remarks, page 5 middle, remarks]. Applicant argues that the Office has ignored the limitation of claim 1 that the aluminum alloy has three phases [page 4, remarks]. The examiner respectfully disagrees. 
	The examiner acknowledged that Satou did not expressly teach the Al11X3 phase present, but stated that teaches using mischmetal (or specifically cerium) in an amount that overlaps with the claimed range of claim 9, and teaches a cooling rate that falls within the claimed range, and therefore, there is a reasonable expectation to a person of ordinary skill in the art that Satou would have a Al11-X3 phase. 
	Furthermore, the examiner notes that as evidenced by Czerwinski the Al11-X3 phase (wherein “X” is cerium) is in aluminum in the range taught by Satou [Czerwinski, Fig 1.]
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
	Therefore, applicant’s arguments are not found persuasive. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,950,452 – aluminum based alloy with cerium and additional element, rapidly cooled
CN104711464 – Aluminum-nickel-rare earth element with additional elements

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735